Citation Nr: 1020138	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  04-37 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right frontal 
lobe brain condition, including hemangioma and meningioma, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for a seizure disorder, 
to include as due to herbicide exposure and to include as 
secondary to a right frontal lobe brain condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant requested a hearing before a decision review 
officer (DRO) in connection with the current claim.  The DRO 
hearing was scheduled and subsequently held in August 2005 at 
the St. Petersburg RO.  The appellant testified at that time 
and the hearing transcript is of record.  The appellant also 
requested a travel Board hearing in connection with the 
current claim, but indicated in October 2009 that he did not 
want a Board hearing.

The Veteran originally filed a claim of entitlement to 
service connection for a brain tumor.  The claim was 
subsequently interpreted as entitlement to service connection 
for hemangioma, to include as due to exposure to herbicides.  
As is discussed in more detail below, the medical evidence of 
record indicates that the Veteran has been diagnosed with 
meningioma.  Although not claimed by the Veteran, the Board 
has recharacterized the issue on appeal as indicated above to 
include hemangioma and meningioma.  See Clemons v. Shinseki, 
23 Vet. App. 1, 4-5 (2009) (a claimant without medical 
expertise cannot be expected to precisely delineate the 
diagnosis of his illness).



The Veteran also requested service connection for 
hypertension and entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) in January 2010.  These issues have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  A right frontal lobe brain condition is not attributable 
to any event, injury or disease during service.

2.  A seizure disorder is not attributable to any event, 
injury or disease during service.


CONCLUSIONS OF LAW

1.  A right frontal lobe brain condition was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  A seizure disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

A Veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Service connection based on herbicide 
exposure will be presumed for certain specified diseases that 
become manifest to a compensable degree within a specified 
period of time in the case of certain diseases.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e).  

However, even if a Veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Evidence of a temporary flare-up, without more, 
does not satisfy the level of proof required to establish an 
increase in disability.  Cf. Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

Finally, if a chronic disorder such as a brain tumor or 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

A.  Right Frontal Lobe Brain Condition

The Veteran seeks entitlement to service connection for a 
right frontal lobe brain condition, including hemangioma and 
meningioma, to include as due to exposure to herbicides.  

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any hemangioma, 
meningioma, or other brain condition.  Upon examination at 
separation from service the Veteran was not noted to have any 
vascular or neurological conditions.  

The Veteran's service personnel records reveal that the 
Veteran served in the Republic of Vietnam from May 1967 to 
April 1968.  Therefore, the Veteran is presumed to have been 
exposed to herbicides.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, the Board notes that 
hemangiomas and meningiomas are not conditions for which the 
presumption of service connection, based upon exposure to 
herbicides, is available.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).

The Veteran's post service treatment records reveal that the 
Veteran was first diagnosed with a right frontal meningioma 
in July 1999 after suffering a loss of consciousness.  The 
Veteran has been consistently treated for residuals of a 
right frontal meningioma, including surgical resection of the 
same, since July 1999.  Dr. D.C., a private physician, in a 
treatment note dated in June 2002, noted that the Veteran's 
right frontal "meningioma was likely present for many years 
and resulted in a chronic edematous reaction of the right 
frontal lobe, eventually causing mass effect and subfalcine 
herniation."  However, the Veteran's medical records do not 
reveal any indication that the Veteran's condition may be 
related to the Veteran's active service or to the Veteran's 
exposure to herbicides.  

The Board finds that entitlement to service connection for a 
right frontal lobe brain condition, including hemangioma and 
meningioma, to include as due to exposure to herbicides, is 
not warranted.  While the Veteran served in the Republic of 
Vietnam and, therefore, is presumed to have been exposed to 
herbicides, hemangioma and meningioma are not disorders for 
which a presumption of service connection based upon exposure 
to herbicides is afforded.  The Veteran's service treatment 
records do not reveal any complaint, diagnosis, or treatment 
for any brain condition, including hemangioma and meningioma, 
and upon examination at separation from service, the Veteran 
was not noted to have any brain conditions, including 
hemangioma and meningioma.  The Veteran's post service 
treatment records do not reveal any complaint, diagnosis, or 
treatment for any brain condition until July 1999, more than 
30 years after separation from service, when the Veteran 
suffered a loss of consciousness leading to the discovery and 
subsequent surgical resection of a right frontal meningioma.  
The Board notes that the Veteran has been treated since July 
1999 for residuals of the right meningioma.  As noted above, 
in a treatment note, dated in June 2002, Dr. D.C. reported 
that the Veteran's meningioma likely existed for many years 
prior to its discovery; however, there is no indication in 
the claims folder that the Veteran's right frontal meningioma 
was incurred in service, was present to a compensable degree 
within one year of discharge from service, or is otherwise 
related to the Veteran's active service, to include presumed 
exposure to herbicides in service.  Moreover, the Veteran as 
a layperson is not competent to opine as to the etiology of a 
brain condition.  As such, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for a right frontal lobe brain condition, 
including hemangioma and meningioma, to include as due to 
exposure to herbicides, and, therefore, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Seizure Disorder

The Veteran seeks entitlement to service connection for a 
seizure disorder, to include as due to exposure to herbicides 
in service and as a result of his right frontal lobe brain 
condition.

The Veteran's service treatment records do not reveal that 
the Veteran complained of, was diagnosed with, or was treated 
for any seizure disorder in service.  Upon examination at 
separation from service the Veteran was not noted to have any 
neurological conditions.

As noted above, the Veteran served in the Republic of Vietnam 
from May 1967 to April 1968 and therefore is presumed to have 
been exposed to herbicides.  See 38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a) (6) (iii).  However, a seizure disorder is 
not a disability for which the presumption of service 
connection, based upon exposure to herbicides, is available.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Veteran's post service treatment records reveal that the 
Veteran was first reported to have experienced seizures in 
conjunction with the discovery of a right frontal meningioma 
in July 1999.  The Veteran has since been treated regularly 
for his seizure disorder.  His post service treatment records 
do not reveal any indication that the Veteran's seizure 
disorder may be related to the Veteran's active service, the 
Veteran's exposure to herbicides in service, or any service 
connected disability.

The Board finds that entitlement to service connection for a 
seizure disorder, to include as due to exposure to herbicides 
is not warranted.  While the Veteran served in the Republic 
of Vietnam and is presumed to have been exposed to 
herbicides,  seizure disorders are not a condition for which 
service connection is presumed based on exposure to 
herbicides in the Republic of Vietnam.  The Veteran's service 
treatment records do not reveal any complaint, diagnosis, or 
treatment for any seizure disorder.  The Veteran's post 
service treatment records do not reveal any complaint or 
treatment for any seizure disorder until July 1999, more than 
30 years after separation from service.  Accordingly, 
seizures were not shown to be present to a compensable degree 
within one year of discharge from service.  As noted above, 
Dr. D.C., a private physician, in a treatment note dated in 
June 2002, noted that the Veteran's right frontal 
"meningioma was likely present for many years and resulted 
in a chronic edematous reaction of the right frontal lobe, 
eventually causing mass effect and subfalcine herniation."  
As such, Dr. D.C. has indicated that the Veteran's seizure 
disorder may be related to the damage to the Veteran's 
frontal lobe caused by his meningioma.  However, the Board 
notes that the Veteran is not in receipt of service connected 
benefits for any brain condition, including meningioma.  
There is no indication in the Veteran's post service medical 
records that the Veteran's seizure disorder may be related to 
any service connected disability.  Moreover, the Veteran as a 
lay person is not competent to relate seizure disorders first 
shown many years after service to service, including presumed 
exposure to herbicides.  As service connection is not 
available presumptively based on exposure to herbicides and 
there being no competent medical evidence indicating that the 
Veteran's seizure disorder may be related to the Veteran's 
active service, the Veteran's exposure to herbicides, or to 
any service connected disability, the preponderance of the 
evidence is against entitlement to service connection for a 
seizure disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, entitlement to service connection for a 
seizure disorder, to include as due to exposure to 
herbicides, must be denied.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in September 2003, December 2005, and April 
2006 that informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence.  To the 
extent that notice pursuant to Dingess was not provided with 
respect to both claims, the Board finds that such error is 
harmless as service connection has been denied and a rating 
and effective date will not be assigned.  Although several 
notice letters were not sent before the initial AOJ decision 
in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in September 2009 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records and the records associated with the 
Veteran's claim for Social Security Administration disability 
benefits.  The Veteran submitted private treatment records 
from Deaconess Hospital, Lake Medical Imaging, and Drs. C.B., 
D.C., G.V., and J.V.

The Veteran has not been afforded a VA medical examination in 
conjunction with his claims.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a Veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board acknowledges that Dr. D.C. has 
indicated that the Veteran's meningioma likely existed for 
many years prior to its discovery in July 1999; however, Dr. 
D.C. does not indicate that the Veteran's meningioma or 
seizure condition may have been incurred in or related to the 
Veteran's active service, exposure to herbicides, or any 
service connected disability.  As there is no evidence of any 
brain condition, to include meningioma and seizure disorder, 
in service, for more than 30 years after service, and no 
indication that any brain condition, including meningioma and 
seizure disorder, may be related to the Veteran's active 
service, exposure to herbicides, or any service connected 
disability, the Board finds it unnecessary to obtain a VA 
medical opinion.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a right frontal lobe 
brain condition, including hemangioma and meningioma, to 
include as due to exposure to herbicides, is denied.

Entitlement to service connection for a seizure disorder, to 
include as due to herbicide exposure, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


